
	

113 HR 5355 IH: To prohibit the Department of Defense from retaining any interest in real property disposed of pursuant to a base closure law when that property was originally acquired by the United States by donation for the purpose of establishing or expanding a military installation.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5355
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. McAllister introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To prohibit the Department of Defense from retaining any interest in real property disposed of
			 pursuant to a base closure law when that property was originally acquired
			 by the United States by donation for the purpose of establishing or
			 expanding a military installation.
	
	
		1.Condition on disposal of base closure real property originally acquired by the United States by
			 donation
			(a)Conveyance of full interest in donated real propertyWhenever a military installation is closed pursuant to a base closure law and the military
			 installation contains real property that was originally acquired by the
			 United States by donation for the purpose of establishing or expanding the
			 installation, the conveyance of the real property originally acquired by
			 donation shall include, except as provided in subsection (b), all right,
			 title, and interest of the United States in and to the property at the
			 time of the conveyance.
			(b)Retention of reversionary interestsIf real property described in subsection (a) is conveyed by the United States without consideration
			 or for consideration equal to less than the fair market value of the
			 property to support the subsequent use of the conveyed property for a
			 public purpose or use, the Secretary of Defense may authorize the
			 retention of a reversionary interest to ensure that the conveyed property
			 is used for that public purpose.
			(c)Retroactive applicationIn the case of real property described in subsection (a) that was conveyed before the date of the
			 enactment of this Act pursuant to a base closure law, the Secretary of
			 Defense shall convey to the recipient of the property, not later than one
			 year after the date of the enactment of this Act, all right, title, and
			 interest in and to the property (other than an interest described in
			 subsection (b)) that was retained by the United States upon the original
			 conveyance of the property to the recipient.
			(d)Base closure law definedIn this section, the term base closure law means—
				(1)the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510;
			 10 U.S.C. 2687 note);
				(2)title II of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law
			 100–526; 10 U.S.C. 2687 note);
				(3)section 2687 of title 10, United States Code, if the authority of such section is used after the
			 date of the enactment of this Act; and
				(4)any other law enacted after the date of the enactment of this Act that provides for the closure of
			 military installations.
				
